TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00204-CR




Bobby Joe Turner, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-05-900344, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record filed in this cause does not include a transcription of the jury
voir dire and other events on the first day of trial.  The responsible court reporter, Ms. Michelle
Flanary, has not responded to messages from the Clerk.
The court reporter for the 299th District Court, Ms. Michelle Flanary, is ordered to
tender the remainder of the reporter's record for filing in this cause no later than November 17, 2006. 
No further extension of time will be granted.
It is ordered October 30, 2006.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish